



                
g795027a091.jpg [g795027a091.jpg]
        


Exhibit 10.1




March 11, 2020


Carol Tomé
100 Galleria Parkway
Suite 1440
Atlanta, GA 30339


Dear Carol,


Since the earliest days of UPS, nearly 113 years ago, we’ve regarded our
management team as partners. Our company’s founder, Jim Casey, established a
culture where we share ownership in the company, a responsibility to help one
another and our communities, and a commitment to integrity and the values of
UPS.


We are proud to offer you the opportunity to join our partnership. On behalf of
UPS, I am pleased to formally extend to you the offer to serve as our Chief
Executive Officer. Your talents and experience should enable you to make
valuable contributions to UPS and I am confident that you will find the
opportunity rewarding and challenging.


This Offer Letter confirms the key terms of our offer of employment.


Compensation


•Your initial base salary will be $104,167 per month ($1,250,000 annually).
Merit increases will follow UPS annual merit guidance and take effect with April
payroll. Your start date will be June 1, 2020 and you will be eligible for your
first merit increase in 2021. Your principal place of employment with UPS will
be at the company’s corporate headquarters in Atlanta, Georgia. As the Chief
Executive Officer, you will report directly to the Board of Directors of UPS
(the “Board”).


•You will be eligible to participate each year of your employment in the UPS
Management Incentive Program (MIP) in accordance with the terms of the MIP then
in effect. The target value of your annual MIP Performance Incentive award will
be 165% of your annualized base salary. The actual award will be determined by
multiplying your target award value by a factor that is determined based upon
company performance against annually defined measures, as well as by an
individual performance factor that is determined by the Board.


•Currently, any earned MIP Performance Incentive award is paid one-third in
electable cash and two-thirds in restricted performance units (“RPUs”) granted
pursuant to the applicable UPS incentive compensation plan. MIP RPUs vest after
one year and are paid in unrestricted (for purposes of this Offer Letter,
“unrestricted” means freely transferable with no holding period or other
restrictions on the shares, subject to UPS’s Insider Trading Compliance Program
Guidelines and applicable securities laws), fully vested UPS Class A common
stock (net of applicable tax withholdings). However, your initial MIP award for
2020, pro-rated for the portion of 2020 that you are employed by UPS, will be
delivered in March 2021, and paid entirely in unrestricted, fully vested UPS
Class A common stock.


Offer of Employment With UPS for Carol Tomé



--------------------------------------------------------------------------------



•As a UPS MIP participant, you will be eligible to receive annually a UPS MIP
Ownership Incentive award. Under current program terms, your UPS MIP Ownership
Incentive award is 1.25% of the value of your eligible UPS holdings (including
outstanding and unvested MIP RPUs) up to a maximum of one month’s base salary
and is delivered in conjunction with MIP Performance Incentive awards in March
of each year. Like the MIP Performance Incentive award, the UPS Ownership
Incentive award is paid one-third in electable cash and two-thirds in RPUs.
However, any UPS MIP Ownership Incentive award for 2020, which would be
delivered in March 2021, will be paid entirely in unrestricted, fully vested UPS
Class A common stock.


•You will be eligible to participate annually in the UPS Long-Term Incentive
Performance award program (LTIP) in accordance with the terms of the LTIP then
in effect. The LTIP provides for equity grants to senior UPS leaders and is
focused on delivering long-term shareholder value. LTIP awards are made in RPUs
that vest and convert to UPS Class A common stock three years after grant based
on company performance over the period. Your target LTIP award level will be
735% of your annualized base salary. The actual award values will be determined
by company performance measured against annually established three-year targets.
Current metrics, which are subject to change, are adjusted earnings per share
growth and adjusted free cash flow, subject to modification based on total
relative shareholder return performance during the three-year performance
period. LTIP awards are normally granted annually in March. Your first grant
under the LTIP will occur in June 2020 and will be subject to the same
performance metrics and vesting terms and schedule as the awards expected to
made to the Company’s executive officers on March 26, 2020.


•You will be eligible to receive an annual non-qualified stock option grant
pursuant to the applicable UPS incentive compensation plan. Your target stock
option award value is 90% of your annualized salary and is generally awarded in
February of each year. Your first grant of stock options will occur in June 2020
and will be subject to the same vesting terms and schedule as the awards made to
the Company’s executive officers on February 12, 2020. The stock options vest
pro-rata over five years, with a ten-year maximum term and are subject to the
terms of the incentive compensation plan and an award agreement. The number of
options will be determined by dividing the total grant value by the
Black-Scholes valuation of the options determined as of the date of grant.


•You will be eligible for participation in the UPS Deferred Compensation Plan.
This plan allows deferral of a portion of your salary as well as the electable
cash portion of UPS MIP awards in accordance with the limitations set forth in
the terms and conditions of the plan.


•You will be eligible to participate in UPS’s defined contribution retirement
program, subject to the terms and conditions thereof then in effect. As
presently structured, the program provides:
◦A 50% company match on your contributions up to 6% of eligible compensation;
and
◦A service-based UPS Retirement Contribution which begins as 5% of eligible
compensation, increasing after five years of service, and is fully vested after
three years of service.


•You will be eligible for personal financial counseling services and tax return
preparation reimbursement, within the limits established by UPS. The current
annual limit for personal financial counseling and tax preparation services is
$15,000.


Benefits


•You will be eligible to participate in the UPS Flexible Benefits Plan in
accordance with the terms and conditions thereof, including the following
benefits:
◦Healthcare (multiple plan options)
◦Dental
◦Vision Care
◦AD&D Coverage
◦Life Insurance (self, spouse, children)
◦Critical Illness Insurance
◦Healthcare Spending Account
◦Child/Elder Care Spending Account


Offer of Employment With UPS for Carol Tomé

--------------------------------------------------------------------------------



Information on the UPS Flexible Benefits Plan and enrollment will be provided
separately to you.


•You will be eligible for 30 vacation days and 5 personal days per annum.








Additional Terms


•You will be an “at-will” employee, which means either you or the Board may
terminate your employment at any time and for any reason.


•For purposes of the MIP, the LTIP, your awards of stock options and any awards
under the Company’s 2018 Omnibus Incentive Compensation Plan (or a successor
plan), the Compensation Committee of the Board will treat your prior service on
the Board as service as an employee in determining your eligibility for
“Retirement” treatment thereunder.


•Your employment is contingent upon your signing the attached UPS Protective
Covenant Agreement. This agreement protects the company’s intellectual property,
talent and competitive advantages while also meeting stockholder expectations
governing executive compensation. You are encouraged to read this agreement
carefully and make sure that you understand its terms. In summary, the
restrictions set forth in the Agreement include:
◦A prohibition on disclosure of the company’s confidential information;
◦A non-compete provision covering all domestic and worldwide geographic areas in
which UPS does business in the transportation and logistics industries; and
◦A prohibition on recruiting or soliciting company employees and customers.


•Your signature below acknowledges and confirms that: (i) your execution,
delivery and performance of this Offer Letter does not and will not conflict
with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which you are a party or by which you
are bound, and (ii) you are not a party to or bound by any employment agreement,
non-competition or non-solicitation agreement or confidentiality agreement or
any other similar agreement with any other person or entity besides UPS. This
Offer Letter, once executed and delivered by the parties hereto, will be a
legally binding document (without the requirement of further ratification).


•UPS employee benefit and incentive compensation plan and other program terms
are referenced in this offer letter, e.g. 2018 UPS Omnibus Incentive
Compensation Plan, UPS Flexible Benefits Plan, UPS Savings Plan. If there are
any inconsistencies between this letter and the official terms and condition in
the plan documents, the plan documents control.


•We anticipate your start date as CEO to be June 1, 2020, at which time you will
no longer be eligible to receive any compensation as a director.




I look forward to working with you and expect you will find your partnership
with UPS to be a rewarding and exciting experience. If you have any questions,
please feel free to contact me.


Sincerely,


/s/ William R. Johnson


William R. Johnson
UPS Lead Independent Director








Offer of Employment With UPS for Carol Tomé

--------------------------------------------------------------------------------



















Acceptance


I have read the offer of at-will employment UPS has presented to me in this
Offer Letter. I understand and agree that if I choose to accept UPS’s offer that
my employment at UPS is and will remain “at-will” and that both UPS and I will
have the right to terminate the employment relationship at any time and for any
reason without prior notice. I also understand and agree that neither company
policy, practice nor employee statements to me can alter the at-will status of
my employment. My status as an at-will employee may be modified only by a
written employment agreement so specifying and signed by an officer of UPS.




ACCEPTED BY:


/s/ Carol B. Tomé
_____________________________________
(Signature)


March 11, 2020
_____________________________________
(Date)


Carol B. Tomé
_____________________________________
(Print Name)


Offer of Employment With UPS for Carol Tomé